Exhibit4.1 BOOTS & COOTS, INC., AS ISSUER AND THE SUBSIDIARY GUARANTORS NAMED HEREIN, AS SUBSIDIARY GUARANTORS TO [TRUSTEE’S NAME], AS TRUSTEE SENIOR INDENTURE DATED AS OF , 20 TABLE OF CONTENTS Page ARTICLE ONE DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION Section101. Definitions Section102. Compliance Certificates and Opinions Section103. Form of Documents Delivered to Trustee Section104. Acts of Holders; Record Dates Section105. Notices, Etc., to Trustee and Company Section106. Notice to Holders; Waiver Section107. Conflict with Trust Indenture Act Section108. Effect of Headings and Table of Contents Section109. Successors and Assigns Section110. Separability Clause Section111. Benefits of Indenture Section112. Governing Law Section113. Legal Holidays ARTICLE TWO SECURITY FORMS Section201. Forms Generally Section202. Form of Face of Security Section203. Form of Reverse of Security Section204. Form of Subsidiary Guarantee Section205. Form of Legend for Global Securities Section206. Form of Trustee’s Certificate of Authentication Section207. Form of Conversion Notice ARTICLE THREE THE SECURITIES Section301. Amount Unlimited; Issuable in Series Section302. Denominations Section303. Execution, Authentication, Delivery and Dating Section304. Temporary Securities Section305. Registration, Registration of Transfer and Exchange Section306. Mutilated, Destroyed, Lost and Stolen Securities Section307. Payment of Interest; Interest Rights Preserved Section308. Persons Deemed Owners Section309. Cancellation Section310. Computation of Interest ARTICLE FOUR SATISFACTION AND DISCHARGE Section401. Satisfaction and Discharge of Indenture Section402. Application of Trust Money i ARTICLE FIVE REMEDIES Section501. Events of Default Section502. Acceleration of Maturity; Rescission and Annulment Section503. Collection of Indebtedness and Suits for Enforcement by Trustee Section504. Trustee May File Proofs of Claim Section505. Trustee May Enforce Claims Without Possession of Securities Section506. Application of Money Collected Section507. Limitation on Suits Section508. Unconditional Right of Holders to Receive Principal, Premium and Interest Section509. Restoration of Rights and Remedies Section510. Rights and Remedies Cumulative Section511. Delay or Omission Not Waiver Section512. Control by Holders Section513. Waiver of Past Defaults Section514. Undertaking for Costs Section515. Waiver of Usury, Stay or Extension Laws ARTICLE SIX THE TRUSTEE Section601. Certain Duties and Responsibilities Section602. Notice of Defaults Section603. Certain Rights of Trustee Section604. Not Responsible for Recitals or Issuance of Securities Section605. May Hold Securities Section606. Money Held in Trust Section607. Compensation and Reimbursement Section608. Conflicting Interests Section609. Corporate Trustee Required; Eligibility Section610. Resignation and Removal; Appointment of Successor Section611. Acceptance of Appointment by Successor Section612. Merger, Conversion, Consolidation or Succession to Business Section613. Preferential Collection of Claims Against Company and Subsidiary Guarantors Section614. Appointment of Authenticating Agent ARTICLE SEVEN HOLDERS’ LISTS AND REPORTS BY TRUSTEE AND COMPANY Section701. Company to Furnish Trustee Names and Addresses of Holders Section702. Preservation of Information; Communications to Holders Section703. Reports by Trustee Section704. Reports by Company and Subsidiary Guarantors ARTICLE EIGHT CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE Section801. Company May Consolidate, Etc., Only on Certain Terms Section802. Subsidiary Guarantors May Consolidate, Etc., Only on Certain Terms Section803. Successor Substituted ii ARTICLE NINE SUPPLEMENTAL INDENTURES Section901. Supplemental Indentures Without Consent of Holders Section902. Supplemental Indentures With Consent of Holders Section903. Execution of Supplemental Indentures Section904. Effect of Supplemental Indentures Section905. Conformity with Trust Indenture Act Section906. Reference in Securities to Supplemental Indentures ARTICLE TEN COVENANTS Section1001. Payment of Principal, Premium and Interest Section1002. Maintenance of Office or Agency Section1003. Money for Securities Payments to Be Held in Trust Section1004. Statement by Officers as to Default Section1005. Existence Section1006. Maintenance of Properties Section1007. Payment of Taxes and Other Claims Section1008. Maintenance of Insurance Section1009. Waiver of Certain Covenants ARTICLE ELEVEN REDEMPTION OF SECURITIES Section1101. Applicability of Article Section1102. Election to Redeem; Notice to Trustee Section1103. Selection by Trustee of Securities to Be Redeemed Section1104. Notice of Redemption Section1105. Deposit of Redemption Price Section1106. Securities Payable on Redemption Date Section1107. Securities Redeemed in Part ARTICLE TWELVE [INTENTIONALLY OMITTED] ARTICLE THIRTEEN SUBSIDIARY GUARANTEES Section1301. Applicability of Article Section1302. Subsidiary Guarantees Section1303. Execution and Delivery of Subsidiary Guarantees Section1304. Release of Subsidiary Guarantors Section1305. Additional Subsidiary Guarantors Section1306. Limitation on Liability ARTICLE FOURTEEN [INTENTIONALLY OMITTED] iii ARTICLE FIFTEEN DEFEASANCE AND COVENANT DEFEASANCE Section1501. Company’s Option to Effect Defeasance or Covenant Defeasance Section1502. Defeasance and Discharge Section1503. Covenant Defeasance Section1504. Conditions to Defeasance or Covenant Defeasance Section1505. Deposited Money and U.S. Government Obligations to Be Held in Trust; Miscellaneous Provisions Section1506. Reinstatement ARTICLE SIXTEEN SINKING FUNDS Section1601. Applicability of Article Section1602. Satisfaction of Sinking Fund Payments with Securities Section1603. Redemption of Securities for Sinking Fund ScheduleISubsidiary Guarantors iv BOOTS & COOTS, INC. RECONCILIATION AND TIE OF CERTAIN SECTIONS OF THIS INDENTURE RELATING TO SECTIONS 310 THROUGH 318, INCLUSIVE, OF THE TRUST INDENTURE ACT OF 1939: TRUST INDENTURE INDENTURE ACT SECTION SECTION Section310(a)(1) 609 (a)(2) 609 (a)(3) Not Applicable (a)(4) Not Applicable (b) 608, 610 Section311(a) 613 (b) 613 Section312(a) 701, 702 (b) 702 (c) 702 Section313(a) 703 (b) 703 (c) 703 (d) 703 Section314(a) 704 (a)(4) 101, 1004 (b) Not Applicable (c)(1) 102 (c)(2) 102 (c)(3) Not Applicable (d) Not Applicable (e) 102 Section315(a) 601 (b) 602 (c) 601 (d) 601 (e) 514 Section316(a) 101 (a)(1)(A) 502, 512 (a)(1)(B) 513 (a)(2) Not Applicable (b) 508 (c) 104 Section317(a)(1) 503 (a)(2) 504 (b) 1003 Section318(a) 107 NOTE: This reconciliation and tie shall not, for any purpose, be deemed to be a part of the Indenture. v INDENTURE, dated as of , 20, among Boots & Coots, Inc., a corporation duly organized and existing under the laws of the State of Delaware (herein called the “ Company ”), having its principal office at 7908 N. Sam Houston Parkway W., 5thFloor, Houston, Texas 77064, each of the Subsidiary Guarantors (as hereinafter defined) and [TRUSTEE’S NAME], a [ ] duly organized and existing under the laws of [ ], as Trustee (herein called the “ Trustee ”). RECITALS OF THE COMPANY AND THE SUBSIDIARY GUARANTORS The Company has duly authorized the execution and delivery of this Indenture to provide for the issuance from time to time of its unsecured debentures, notes or other evidences of indebtedness (herein called the “ Securities ”), to be issued in one or more series as in this Indenture provided. The Company and the Subsidiary Guarantors are members of the same consolidated group of companies. The Subsidiary Guarantors will derive direct and indirect economic benefit from the issuance of the Securities. Accordingly, each Subsidiary Guarantor has duly authorized the execution and delivery of this Indenture to provide for its full, unconditional and joint and several guarantee of the Securities to the extent provided in or pursuant this Indenture. All things necessary to make this Indenture a valid agreement of the Company, in accordance with its terms, have been done. NOW, THEREFORE, THIS INDENTURE WITNESSETH: For and in consideration of the premises and the purchase of the Securities by the Holders thereof, it is mutually agreed, for the equal and proportionate benefit of all Holders of the Securities or of series thereof, as follows: ARTICLE ONE DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION SECTION 101. Definitions. For all purposes of this Indenture, except as otherwise expressly provided or unless the context otherwise requires: (1)the terms defined in this Article have the meanings assigned to them in this Article and include the plural as well as the singular; (2)all other terms used herein which are defined in the Trust Indenture Act, either directly or by reference therein, have the meanings assigned to them therein; (3)all accounting terms not otherwise defined herein have the meanings assigned to them in accordance with generally accepted accounting principles, and, except as otherwise herein expressly provided, the term “generally accepted accounting principles” with respect to any computation required or permitted hereunder shall mean such accounting principles as are generally accepted at the date of this instrument; (4)unless the context otherwise requires, any reference to an “Article” or a “Section” refers to an Article or a Section, as the case may be, of this Indenture; and (5)the words “herein”, “hereof”, “hereunder” and other words of similar import refer to this Indenture as a whole and not to any particular Article, Section or other subdivision. “Act”, when used with respect to any Holder, has the meaning specified in Section104. “Affiliate” of any specified Person means any other Person directly or indirectly controlling or controlled by or under direct or indirect common control with such specified Person. For the purposes of this definition, “control” when used with respect to any specified Person means the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise; and the terms “controlling” and “controlled” have meanings correlative to the foregoing; provided that direct or indirect beneficial ownership of 10% or more of the Voting Stock of a Person shall be deemed to be control. 1 “Authenticating Agent” means any Person authorized by the Trustee pursuant to Section614 to act on behalf of the Trustee to authenticate Securities of one or more series. “Board of Directors” means, with respect to the Company, either the board of directors of the Company or any committee of that board duly authorized to act for it in respect hereof, and with respect to any Subsidiary Guarantor, either the board of directors of such Subsidiary Guarantor or any committee of that board duly authorized to act for it in respect hereof. “Board Resolution” means, with respect to the Company or a Subsidiary Guarantor, a copy of a resolution certified by the Secretary or an Assistant Secretary of the Company or such Subsidiary Guarantor, as the case may be, to have been duly adopted by its Board of Directors and to be in full force and effect on the date of such certification, and delivered to the Trustee. “Business Day”, when used with respect to any Place of Payment, means each Monday, Tuesday, Wednesday, Thursday and Friday which is not a day on which banking institutions in that Place of Payment are authorized or obligated by law or executive order to close. “Capital Stock” of any Person means any and all shares, interests, participations or other equivalents (however designated) of corporate stock or other equity participations, including partnership interests, whether general or limited, of such Person. “Commission” means the Securities and Exchange Commission, from time to time constituted, created under the Exchange Act, or, if at any time after the execution of this instrument such Commission is not existing and performing the duties now assigned to it under the Trust Indenture Act, then the body performing such duties at such time. “Common Stock” means the common stock, no par value, of the Company as the same exists at the date of execution and delivery of this Indenture or other Capital Stock of the Company into which such common stock is converted, reclassified or changed from time to time. “Company” means the Person named as the “Company” in the first paragraph of this instrument until a successor Person shall have become such pursuant to the applicable provisions of this Indenture, and thereafter “Company” shall mean such successor Person. “Company Request” or “Company Order” means a written request or order signed in the name of the Company by its Chairman of the Board of Directors, its Vice Chairman of the Board of Directors, its President or a Vice President, and by its Treasurer, an Assistant Treasurer, its Secretary or an Assistant Secretary, and delivered to the Trustee. “Conversion Agent” means any Person authorized by the Company to convert any Securities on behalf of the Company. “Corporate Trust Office” means the principal office of the Trustee in [,
